UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1184



AFAF KANAZEH,

                                            Plaintiff - Appellant,

          versus


LOCKHEED MARTIN MARIETTA; CARE MARK PRESCRIP-
TION, c/o Lockheed Martin; SAM PERRY, Common-
wealth Investigation Officer; LOCKHEED MARTIN
CORPORATION,

                                           Defendants - Appellees,

          and


MICHAEL K. MANN; TOM PERRY; MARY SCAHULZ;
JUDITH ANN STRAUSS; ROBERT VAAGE; DOUGLAS
FLANKEN; CYNTHIA VAAGE; CONNECTICUT LIFE
INSURANCE COMPANY; SHERMAN, MEEHANS, CURTIN;
LAUREN SHEA; QUINLAN H. HANCOCK; MARK, SAND-
GROUND, BARONDESS & WEST; MARK SANDGROUND;
MARK BARONDESS; LARRY ANDERSON,

                                                       Defendants.




                            No. 99-1295



AFAF KANAZEH,

                                            Plaintiff - Appellant,
          versus


CARE MARK PRESCRIPTION, c/o Lockheed Martin;
SAM PERRY, Commonwealth Investigation Officer,

                                          Defendants - Appellees,

          and


MICHAEL K. MANN; LOCKHEED MARTIN MARIETTA; TOM
PETTY; MARY SCAHULZ; JUDITH ANN STRAUSS;
ROBERT VAAGE; DOUGLAS FLANKEN; CYNTHIA VAAGE;
CONNECTICUT LIFE INSURANCE COMPANY; SHERMAN,
MEEHANS, CURTIN; LAUREN SHEA; QUINLAN H.
HANCOCK; MARK, SANDGROUND, BARONDESS & WEST;
MARK   SANDGROUND;   MARK   BARONDESS;   LARRY
ANDERSON,

                                                      Defendants.




                           No. 99-1305



AFAF KANAZEH,

                                           Plaintiff - Appellant,

          versus


CARE MARK PRESCRIPTION, c/o Lockheed Martin;
SAM PERRY, Commonwealth Investigation Officer,

                                          Defendants - Appellees,

          and




                                2
MICHAEL K. MANN; LOCKHEED MARTIN MARIETTA; TOM
PERRY; MARY SCAHULZ; JUDITH ANN STRAUSS;
ROBERT VAAGE; DOUGLAS FLANKEN; CYNTHIA VAAGE;
CONNECTICUT LIFE INSURANCE COMPANY; SHERMAN,
MEEHANS, CURTIN; LAUREN SHEA; QUINLAN H.
HANCOCK; MARK, SANDGROUND, BARONDESS & WEST;
MARK   SANDGROUND;   MARK   BARONDESS;   LARRY
ANDERSON,

                                                        Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-1410-A)


Submitted:   August 10, 1999             Decided:   August 31, 1999


Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.


Nos. 99-1184 and 99-1305 dismissed in part and affirmed in part and
No. 99-1295 dismissed by unpublished per curiam opinion.


Afaf Kanazeh, Appellant Pro Se. Benjamin Sorrells Boyd, PIPER &
MARBURY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In case No. 99-1184, Afaf Kanazeh appeals the district court’s

orders of November 2, 19981; November 13, 1998; January 22, 1999;

and February 1, 1999.2   We dismiss Kanazeh’s appeal as to the Janu-

ary 22, 1999 order, insofar as the order dismisses without preju-

dice Kanazeh’s claims against Lockheed Martin under the Employment

Retirement Income Security Act of 1974 (ERISA) and the Consolidated

Omnibus Budget Reconciliation Act (COBRA).    See Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).   We affirm as to the remaining issues in the January 22,

1999 order and as to the remaining orders on the reasoning of the

district court.   See Kanazeh v. Mann, No. CA-98-1410-A (E.D. Va.

Nov. 2 & 13, 1998; Jan. 22 & Feb. 1, 1999).

     In case No. 99-1295, Kanazeh appeals the order of February 16,

1999.    We dismiss the appeal as interlocutory because the order

appealed was not a final order.   See 28 U.S.C. §§ 1291-1292 (1994);




     1
       Although the district court’s order is marked as “filed” on
October 30, 1998, the district court’s records show that it was
entered on the docket sheet on November 2, 1998. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision.       See Fed. R.
Civ. P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).
     2
       The district court’s order is marked as “filed” on January
29, 1999, but the district court’s records show that it was entered
on the docket sheet on February 1, 1999.


                                  4
Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 546-47 (1949).

     In case No. 99-1305, Kanazeh appeals the orders of February

19, 1999; February 26, 1999; and March 26, 1999.     We dismiss the

appeal as to the March 26, 1999 order, insofar as it dismisses

without prejudice defendants Care Mark Prescription and Sam Perry.

See Domino Sugar Corp., 10 F.3d at 1066-67.   We affirm as to the

remaining issues in the March 26, 1999 order and as to the remain-

ing orders on the reasoning of the district court.   See Kanazeh v.

Mann, No. CA-98-1410-A (E.D. Va. Feb. 19, 26, & Mar. 26, 1999).

     We deny Kanazeh’s “Motion for Leave to Bring In Third-Party

Defendant” and “Motion to Supplement Records on Appeal and Perfec-

tion to Enforce a Judgment and Motion to Join All Cases on Pending

Appeal.”   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




               No. 99-1184 - DISMISSED IN PART; AFFIRMED IN PART

               No. 99-1295 - DISMISSED

               No. 99-1305 - DISMISSED IN PART; AFFIRMED IN PART




                                5